DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the limitation(s) “measuring a voltage decay after transferring the substrate to the second chamber, using an optical pyrometer to measure pyrometer voltage as a function of time.” (claim 1; emphasis added) is indefinite since it is unclear whether the optical pyrometer is measuring a separate pyrometer voltage or its own voltage (see instant US publication 20200378832 [0012-13] -teaching generating a voltage with the optical pyrometer- compared with [0011] and abstract -seemingly teaching using an optical pyrometer to measure pyrometer voltage). 
Further, [0020] of the instant publication states that the “optical pyrometer (or just ‘pyrometer’)” is used and appears to suggest that these are the same structure. As such it is unclear if the “optical pyrometer” recited in the claims is the same as the “pyrometer” recited in the claims. 
As best understood for purpose of examination to expedite prosecution the “pyrometer” will be considered as the same structure as the “optical pyrometer” based on the specification at least at [0020] and the drawings. As such it will be considered that the voltage decay of a pyrometer/optical pyrometer is measured as a function of time.
However, positive in claim recitation of the metes and bounds applicant intends to claim is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 6549392; hereinafter Ohno) in view of Turnbull et al. (US 4952808; hereinafter Turnbull).

Regarding claim 1, Ohno teaches a method (see at least col. 4, ¶ at 41; see also col. 3, ¶ at 52 teaching that the structure/equipment shown in fig. 1 is usable for a method), comprising: 
heating a substrate (1 – a wafer) on a platen (4 - a supporting pedestal with constituent portions of at least heater 2) in a first chamber (30 – preheating chamber; see fig. 1), the platen characterized by a platen temperature (at least col. 4, ¶ at 1 teaches that the pedestal/wafer holder/platen is temperature controlled); 
measuring the platen temperature in the first chamber using a contact (via thermocouple 51; see fig. 1) temperature measurement (see at least col. 4, ¶ at 48 which teaches “The temperature of the heater 2 is monitored with the thermocouple 51 for controlling a heater” as well as signals being transmitted to and calculated by a computer); 
transferring the substrate to a second chamber (40) after the heating (at least col. 4, ¶ at 60 teaches “Then, the wafer 1 is moved to the film-forming chamber 40 with the wafer-conveying means 50.”; see col. 4, ¶s at 42, 57 and 60 teaching the transfer as after heating); and 
measuring after transferring the substrate to the second chamber (see at least fig. 1 showing measuring via at least 27 after the transferring – see fig. 1 showing transferring; see also col. 4, ¶ at 50), using an optical pyrometer (at least 27 -- an infrared radiation thermometer; see fig. 1).
As best understood (see 112(b) section above) Ohno lacks direct and specific teaching of the measuring being a voltage decay in the voltage signal from the optical pyrometer to measure as a function of time.
However, Turnbull teaches a thermal radiation detection apparatus (abstract) and the way in which it works (see at least abstract and fig. 3) specifically where the temperature measurement is represented by a voltage output/signal and temperature (see col. 7, ¶ at 4; see fig. 3b showing this voltage/temperature signal decay curve) as a function of time (see fig. 3 showing that the voltage/temperature decay is measured as a function of time; col. 8, line 11 - “t is time”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the pyrometer / infrared radiation thermometer providing a signal to the control system (see fig. 1 showing such signal being passed to the controller 25) of Ohno with the specific knowledge of using the voltage signal with decay as a function of time as the signal passed from a pyrometer / infrared radiation apparatus of Turnbull. This is because the output signal of the radiation measurement as voltage allows for passing a signal to electronics in a known manner and the voltage decay vs. time is important in order to compensate for “a transient signal which decays due to charge leakage effects” (col. 1, lines 65-66). This is important in order to provide an accurate measurement of the temperature.

Regarding claim 2, Ohno lacks direct and specific teaching that the platen comprises a process platen, the method further comprising: recording a zero time, the zero time representing a transfer instance when transfer commences of the substrate, from the process platen to the second chamber.
However, Turnbull teaches a thermal radiation detection apparatus (abstract) and the way in which it works (see at least abstract and fig. 3) specifically where the temperature measurement is represented by a voltage output/signal and temperature (see col. 7, ¶ at 4; see fig. 3b showing this voltage/temperature signal decay curve) as a function of time (see fig. 3 showing that the voltage/temperature decay is measured as a function of time; col. 8, line 11 - “t is time”) where “t” has delineated start times (see at least fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the pyrometer / infrared radiation thermometer providing a signal to the control system (see fig. 1 showing such signal being passed to the controller 25) which monitors transfer/conveyance of wafer platens (see at least fig. 1) of Ohno with the specific knowledge of using the start points for voltage decay in a pyroelectric element of Turnbull. This is because the output signal of the radiation measurement as voltage allows for passing a signal to electronics in a known manner and the voltage decay vs. time is important in order to compensate for “a transient signal which decays due to charge leakage effects” (col. 1, lines 65-66). This is important in order to provide an accurate measurement of the temperature.

Regarding claim 4, Ohno and Turnbull lack direct and specific teaching that the second chamber comprises a preheat station, the method further comprising: placing the substrate in the preheat station before the heating the substrate in the first chamber; and before the placing the substrate, prewarming the preheat station to a targeted prewarm temperature.
However, Ohno does disclose that the transferring/conveying of the wafer may be done to facilitate movement/processing/heating of the wafer (col. 3, ¶ at 55 teaches that fig. 1 is a simplified drawing in that the wafer conveying means may be in a variety of locations to facilitate desired movement of the wafer) for processing to including “in a film-forming step such as CVD or sputtering, for epitaxially growing a semiconductor film onto a wafer as a substrate, heating the substrate … is generally required” (col. 3, ¶ at 22; see also col. 1, ¶ at 16). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the generalized wafer processing/heating movements done by a conveying means of Ohno and Turnbull with the specific movement/arrangements of the stations including the preheat station. This is because one of ordinary skill in the art would have expected moving/conveying the wafer/substrate to and from a heating station to be one of several straightforward ways of preparing the wafer and chambers for wafer/substrate processing because the temperature of the wafer is known to be critical for certain processing steps (see at least Ohno at col. 3, ¶ at 22). 

Regarding claim 9, Ohno teaches a method (see at least col. 4, ¶ at 41; see also col. 3, ¶ at 52 teaching that the structure/equipment shown in fig. 1 is usable for a method) comprising: 
sending a heat signal (at least signal from 25 to 20 as shown in fig. 1; col. 5, lines 23-25 “a controlling signal from the controlling system 25 is transmitted to a heater-power supply 20, whereby the heater 12 is controlled in heating operation.”) to heat a substrate platen (14 - a supporting pedestal with constituent portions of at least heater 12; see fig. 1) in a process chamber (40) to a platen temperature (at least col. 4, ¶ at 9 teaches that the pedestal/wafer holder/platen is temperature controlled; see col. 5, ¶ at 21; see also col. 5, ¶ at 56 teaching that the wafer holding device is at a specific temperature); 
measuring the platen temperature by a contact temperature measurement (via thermocouple 16; see fig. 1; col. 4, ¶ at 9); 
sending a first transfer signal to transfer (signal via signal lines from controller 25; col. 4, ¶ at 60 teaches moving/conveying/transferring the wafer) a substrate (1 – a wafer) to the substrate platen in the process chamber (col. 4, ¶ at 60 teaches moving/conveying/transferring the wafer to process chamber 40), when the substrate platen is at the platen temperature (col. 6, ¶ 34 teaches that the wafer is put onto the chuck 11 -part of the platen/wafer holding stand; see fig. 1- when the wafer holding structure is at temperature; see also col. 5, ¶ at 56); 
after a temperature-stabilization interval (interval as the wafer temperature matches the platen/chuck temperature; see col. 6, ¶ 34 and col. 5, ¶ at 56 both teaching that the wafer temperature stabilizes to the holding device temperature), at a transfer instance (see col. 6, ¶ 34 and col. 5, ¶ at 56 both teaching that the wafer temperature stabilizes to the holding device temperature at the transfer), 
receiving a plurality of readings as a function of time from an optical pyrometer (col. 4, ¶s at 23 and 28 teaches that the temperature is monitored and compared with a reference temperature curve), the optical pyrometer measuring the substrate when the substrate is placed in the substrate position (col. 4, ¶s at 23 and 28 teaches that the temperature monitoring/signals are coordinated with the conveying speeds/timing of movement of the wafer/substrate).
Ohno lacks direct and specific teaching of sending a second transfer signal to transfer the substrate from the process chamber and place the substrate in a substrate position in a preheat station and the measuring being a voltage and generating a voltage decay curve comprising the plurality of voltage readings, for a predetermined time interval.
However, Turnbull teaches a thermal radiation detection apparatus (abstract) and the way in which it works (see at least abstract and fig. 3) specifically where the temperature measurement is represented by a voltage output/signal and temperature (see col. 7, ¶ at 4; see fig. 3b showing this voltage/temperature signal decay curve) as a function of time (see fig. 3 showing that the voltage/temperature decay is measured as a function of time; col. 8, line 11 - “t is time”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the pyrometer / infrared radiation thermometer providing a signal to the control system (see fig. 1 showing such signal being passed to the controller 25) of Ohno with the specific knowledge of using the voltage signal with decay as a function of time as the signal passed from a pyrometer / infrared radiation apparatus of Turnbull. This is because the output signal of the radiation measurement as voltage allows for passing a signal to electronics in a known manner and the voltage decay vs. time is important in order to compensate for “a transient signal which decays due to charge leakage effects” (col. 1, lines 65-66). This is important in order to provide an accurate measurement of the temperature.
Ohno and Turnbull lack direct and specific teaching of sending a second transfer signal to transfer the substrate from the process chamber and place the substrate in a substrate position in a preheat station.
However, Ohno does disclose that the transferring/conveying of the wafer may be done to facilitate movement/processing/heating of the wafer (col. 3, ¶ at 55 teaches that fig. 1 is a simplified drawing in that the wafer conveying means may be in a variety of locations to facilitate desired movement of the wafer) for processing to including “in a film-forming step such as CVD or sputtering, for epitaxially growing a semiconductor film onto a wafer as a substrate, heating the substrate … is generally required” (col. 3, ¶ at 22; see also col. 1, ¶ at 16). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the generalized wafer processing/heating movements done by a conveying means of Ohno and Turnbull with the specific movement of the wafer to the preheat station.  This is because one of ordinary skill in the art would have expected moving/conveying the wafer/substrate to and from a heating station to be one of several straightforward ways of preparing the wafer and chambers for wafer/substrate processing because the temperature of the wafer is known to be critical for certain processing steps (see at least Ohno at col. 3, ¶ at 22). 

Regarding claim 11, Ohno and Turnbull lack direct and specific teaching of before the sending the heat signal to heat the substrate platen: sending a pre-warm signal to pre-warm the preheat station to a pre-warm temperature; sending a load signal to load the substrate into the preheat station; and sending a set of control signals to preheat the substrate at the preheat station in an open loop mode.
However, Ohno does disclose that the transferring/conveying of the wafer may be done to facilitate movement/processing/heating of the wafer (col. 3, ¶ at 55 teaches that fig. 1 is a simplified drawing in that the wafer conveying means may be in a variety of locations to facilitate desired movement of the wafer) for processing to including “in a film-forming step such as CVD or sputtering, for epitaxially growing a semiconductor film onto a wafer as a substrate, heating the substrate … is generally required” (col. 3, ¶ at 22; see also col. 1, ¶ at 16). Further Turnbull teaches using a feedback loop for control (col. 6, lines 9-22 teach regarding feedback loop for control; see also fig. 1). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the generalized wafer processing/heating movements done by a conveying means of Ohno and Turnbull with the specific movement/arrangements of the stations including the preheat station and feedback loop control. This is because one of ordinary skill in the art would have expected moving/conveying the wafer/substrate to and from a heating station to be one of several straightforward ways of preparing the wafer and chambers for wafer/substrate processing because the temperature of the wafer is known to be critical for certain processing steps (see at least Ohno at col. 3, ¶ at 22) and using a feedback loop allows for iterative updating of control signals appropriately. 

Regarding claim 16, Ohno teaches a non-transitory computer-readable storage medium storing computer-readable program code executable by a processor (25 has “a computer inside the controlling system 25” col. 3, ¶ at 22) to: 
(a) send a heat signal (at least signal from 25 to 20 as shown in fig. 1; col. 5, lines 23-25 “a controlling signal from the controlling system 25 is transmitted to a heater-power supply 20, whereby the heater 12 is controlled in heating operation.”) to heat a substrate platen (14 - a supporting pedestal with constituent portions of at least heater 12; see fig. 1) in a process chamber (40)  to a platen temperature (at least col. 4, ¶ at 9 teaches that the pedestal/wafer holder/platen is temperature controlled; see col. 5, ¶ at 21; see also col. 5, ¶ at 56 teaching that the wafer holding device is at a specific temperature); 
(b) send a record signal to record the platen temperature by a contact temperature measurement (via thermocouple 16; see fig. 1; col. 5, ¶ at 21; see also col. 4, ¶ at 9); 
(c) send a first transfer signal to transfer (signal via signal lines from controller 25; col. 4, ¶ at 60 teaches moving/conveying/transferring the wafer) a substrate (1 – a wafer) to the substrate platen in the process chamber (col. 4, ¶ at 60 teaches moving/conveying/transferring the wafer to process chamber 40), when the substrate platen is at the platen temperature (col. 6, ¶ 34 teaches that the wafer is put onto the chuck 11 -part of the platen/wafer holding stand; see fig. 1- when the wafer holding structure is at temperature; see also col. 5, ¶ at 56);
(d) after a temperature-stabilization interval (interval as the wafer temperature matches the platen/chuck temperature; see col. 6, ¶ 34 and col. 5, ¶ at 56 both teaching that the wafer temperature stabilizes to the holding device temperature), at a transfer instance (see col. 6, ¶ 34 and col. 5, ¶ at 56 both teaching that the wafer temperature stabilizes to the holding device temperature at the transfer), 
(e) receive a plurality of readings as a function of time from an optical pyrometer (col. 4, ¶s at 23 and 28 teaches that the temperature is monitored and compared with a reference temperature curve), the optical pyrometer measuring the substrate when the substrate is placed in the substrate position (col. 4, ¶s at 23 and 28 teaches that the temperature monitoring/signals are coordinated with the conveying speeds/timing of movement of the wafer/substrate).
Ohno lacks direct and specific teaching regarding the limitations send a second transfer signal to transfer the substrate from the process chamber and place the substrate in a substrate position in a preheat station; and the received readings being a voltage and (f) generate a voltage decay curve comprising the plurality of voltage readings, for a predetermined time interval.
However, Turnbull teaches a thermal radiation detection apparatus (abstract) and the way in which it works (see at least abstract and fig. 3) specifically where the temperature measurement is represented by a voltage output/signal and temperature (see col. 7, ¶ at 4; see fig. 3b showing this voltage/temperature signal decay curve) as a function of time (see fig. 3 showing that the voltage/temperature decay is measured as a function of time; col. 8, line 11 - “t is time”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the pyrometer / infrared radiation thermometer providing a signal to the control system (see fig. 1 showing such signal being passed to the controller 25) of Ohno with the specific knowledge of using the voltage signal with decay as a function of time as the signal passed from a pyrometer / infrared radiation apparatus of Turnbull. This is because the output signal of the radiation measurement as voltage allows for passing a signal to electronics in a known manner and the voltage decay vs. time is important in order to compensate for “a transient signal which decays due to charge leakage effects” (col. 1, lines 65-66). This is important in order to provide an accurate measurement of the temperature.
Ohno and Turnbull lack direct and specific teaching regarding the limitation send a second transfer signal to transfer the substrate from the process chamber and place the substrate in a substrate position in a preheat station.
However, Ohno does disclose that the transferring/conveying of the wafer may be done to facilitate movement/processing/heating of the wafer (col. 3, ¶ at 55 teaches that fig. 1 is a simplified drawing in that the wafer conveying means may be in a variety of locations to facilitate desired movement of the wafer) for processing to including “in a film-forming step such as CVD or sputtering, for epitaxially growing a semiconductor film onto a wafer as a substrate, heating the substrate … is generally required” (col. 3, ¶ at 22; see also col. 1, ¶ at 16). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the generalized wafer processing/heating movements done by a conveying means of Ohno and Turnbull with the specific movement of the wafer to the preheat station.  This is because one of ordinary skill in the art would have expected moving/conveying the wafer/substrate to and from a heating station to be one of several straightforward ways of preparing the wafer and chambers for wafer/substrate processing because the temperature of the wafer is known to be critical for certain processing steps (see at least Ohno at col. 3, ¶ at 22). 

Regarding claim 18, Ohno and Turnbull lack direct and specific teaching of the computer- readable program code to, before the heat signal: send a pre-warm signal to pre-warm the preheat station to a pre-warm temperature; send a load signal to load the substrate into the preheat station; and send a set of control signals to preheat the substrate at the preheat station in an open loop mode.
However, Ohno does disclose that the transferring/conveying of the wafer may be done to facilitate movement/processing/heating of the wafer (col. 3, ¶ at 55 teaches that fig. 1 is a simplified drawing in that the wafer conveying means may be in a variety of locations to facilitate desired movement of the wafer) for processing to including “in a film-forming step such as CVD or sputtering, for epitaxially growing a semiconductor film onto a wafer as a substrate, heating the substrate … is generally required” (col. 3, ¶ at 22; see also col. 1, ¶ at 16). Further Turnbull teaches using a feedback loop for control (col. 6, lines 9-22 teach regarding feedback loop for control; see also fig. 1). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the generalized wafer processing/heating movements done by a conveying means of Ohno and Turnbull with the specific movement/arrangements of the stations including the preheat station and feedback loop control. This is because one of ordinary skill in the art would have expected moving/conveying the wafer/substrate to and from a heating station to be one of several straightforward ways of preparing the wafer and chambers for wafer/substrate processing because the temperature of the wafer is known to be critical for certain processing steps (see at least Ohno at col. 3, ¶ at 22) and using a feedback loop allows for iterative updating of control signals appropriately. 

Allowable Subject Matter
Claim 3 with depending claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10 and 17 with depending claims 12-15(claim 10) and 19-20(claim 17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855